NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT P. GUEVARA,                              No.    19-16373

                Plaintiff-Appellant,            D.C. No. 2:18-cv-03244-GMS-CDB

 v.
                                                MEMORANDUM*
CORIZON HEALTH, INC., Contract
Medical Provider at A.D.O.C; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Arizona state prisoner Robert P. Guevara appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Guevara’s action because Guevara

failed to allege facts sufficient to show that defendants disregarded an excessive

risk to Guevara’s serious medical needs. See Hebbe v. Pliler, 627 F.3d 338, 341-

42 (9th Cir. 2010) (although pro se pleadings are construed liberally, plaintiff must

present factual allegations sufficient to state a plausible claim for relief); Toguchi

v. Chung, 391 F.3d 1051, 1056-60 (9th Cir. 2004) (a prison official is deliberately

indifferent only if he or she knows of and disregards an excessive risk to inmate

health; medical malpractice, negligence, or a difference of opinion concerning the

course of treatment does not amount to deliberate indifference); Roberts v.

Spalding, 783 F.2d 867, 870 (9th Cir. 1986) (a prisoner has no constitutional right

to outside medical care to supplement the medical care provided by the prison).

      AFFIRMED.




                                           2                                     19-16373